Citation Nr: 1450181	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  10-36 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder, to include as due to undiagnosed illness. 

2.  Entitlement to service connection for a lumbar spine disorder, to include as due to undiagnosed illness.  

3.  Entitlement to service connection for a bilateral wrist disorder, to include carpal tunnel syndrome, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to July 2009, to include to service in the Southwest Asia theater of operations during the Persian Gulf War.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The case was remanded in February 2013 to schedule the Veteran for a requested hearing.  In April 2013, the Veteran testified before the undersigned Veterans Law Judge via videoconference; a transcript of the hearing is of record in the Virtual VA e-folder.  

In February 2013, the Board noted that the Veteran indicated in his September 2010 VA Form 9 that he was only appealing the claims for service connection for a low back disability and a bilateral knee disability and the claims for higher ratings for bilateral hearing loss and migraine headaches.  Despite the September 2010 VA Form 9, the RO continued to include the issue of entitlement to service connection for bilateral carpal tunnel syndrome in the October 2011 and December 2011 supplemental statements of the case (SSOCs) and this issue was certified to the Board in December 2012.  The Board determined in February 2013 that, based on the Veteran's representative's January 2013 Informal Hearing Presentation (IHP), in which he stated that the Veteran had not perfected an appeal of the claim for service connection for bilateral carpal tunnel syndrome, this claim had been withdrawn from appeal, citing 38 C.F.R. § 20.204.  

However, the Veteran testified regarding this claim in April 2013.  In March 2014, the Board remanded the issues of entitlement to service connection for a bilateral knee disorder, a lumbar spine disorder, and a bilateral wrist disorder (to include carpal tunnel syndrome).  The Board noted that it was unclear whether the Veteran still wished to pursue a claim for service connection for bilateral carpal tunnel syndrome and instructed that this matter be clarified on remand.  In May 2014, the Appeals Management Center (AMC) asked the Veteran to clarify whether he wished to continue an appeal of the claim for service connection for a bilateral wrist disorder.  In a May 2014 statement, he indicated that he was asking for VA reconsideration for several issues, including chronic wrist pain.  As this correspondence evidences the Veteran's intention to continue his appeal regarding this issue, it remains on appeal.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes additional medical evidence which is not of record in the paper claims file and was not considered by the AMC in the July 2014 a supplemental statement of the case (SSOC).  However, in July 2014, the Veteran, via his representative, submitted a waiver indicating that he waived his right to submit additional evidence for RO consideration and, if he wished to submit additional evidence at a later time, he waived his right to have the case remanded to the RO for consideration of the evidence, and requested that the Board consider any new evidence.  See 38 C.F.R. § 20.1304 (2014).  In any event, as the claims are being remanded, the AOJ will have the opportunity to consider this evidence.  The VBMS e-folder does not include any additional relevant evidence.  

The VBMS e-folder does include the Veteran's April 2014 claim for chronic fatigue syndrome, joint pain, muscle pain, sleep disturbance, fibromyalgia, traumatic arthritis, lumbosacral sprain, allergic rhinitis, undiagnosed illness, and right and left wrist carpal tunnel syndrome.  The claims for service connection for a lumbar spine disorder and a bilateral wrist disorder, to include carpal tunnel syndrome, to include as due to undiagnosed illness, are presently on appeal.  In a September 2014 rating decision, the RO granted a 10 percent rating for allergic rhinitis, continued the 30 percent rating for posttraumatic stress disorder (PTSD) and generalized anxiety disorder (also claimed as anxiety relationship and sleep disorder), and found that new and material evidence had not been submitted to reopen a claim for service connection for hypermetropia, astigmatism, and presbyopia (claimed as vision loss).  The RO did not, however, address the claims for chronic fatigue syndrome, joint pain, muscle pain, fibromyalgia, and traumatic arthritis.  

The issues of entitlement to service connection for chronic fatigue syndrome, joint pain, muscle pain, fibromyalgia, and traumatic arthritis have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

In a May 2014 statement, the Veteran indicated that he had several issues, including indigestion and memory loss, which were documented in his VA file and continued to be disabling.  It is unclear whether the Veteran is seeking service connection for indigestion and memory loss.  These matters are referred to the AOJ for clarification and any appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain supplemental medical opinions and to ensure compliance with the Board's prior remand directives.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his knees, back, and wrists.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for: 

(1) records from the Memphis VA Medical Center (VAMC), dated since August 2014; and 

(2) records from Memphis Physical Therapy, dated since July 2008 (the AOJ should specifically ask the Veteran to provide a release to allow VA to obtain these records).

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Request from the National Personnel Records Center (NPRC), the Naval Branch Health Clinic (NBHC) Naval Support Activity (NSA) Mid-South in Millington, Tennessee, or any other appropriate entity, any additional service treatment records, to include the complete report of a June 2008 post-deployment health screening.  

If additional service treatment records are not obtainable (or none exist), the Veteran and his representative should be notified and the record must be clearly documented.

3.  After all available records have been associated with the claims file/e-folder, forward the claims file to the physician that conducted the May 2014 VA knee examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must indicate whether the Veteran has had a right and/or left knee disorder at any time since his July 2009 separation from service.  In regard to any identified disorder, the examiner must provide an opinion as to whether the disorder began during active service or is related to any incident of service.  The examiner must specifically address the finding of mild insertional patellar tendonitis made during the May 2014 VA examination.  

The examiner must address whether there are symptoms related to the Veteran's claimed bilateral knee disorder, including joint or muscle pain, that cannot be attributed to a known diagnostic entity.  If so, the examiner must provide an opinion as to whether any such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* In his March 1987 Report of Medical History at enlistment, the Veteran denied having or ever having had swollen or painful joints; arthritis, rheumatism, or bursitis; a bone, joint, or other deformity; or a "trick" or locked knee.  On examination, clinical evaluation of the lower extremities was normal.  

* In November 1987, the Veteran complained of bilateral knee pain from walking all day.  The assessment included overuse syndrome.  

* In a March 1993 Report of Medical History, the Veteran denied having or ever having had swollen or painful joints; arthritis, rheumatism, or bursitis; a bone, joint, or other deformity; or a "trick" or locked knee.  On examination, clinical evaluation of the lower extremities was normal.  

* In February 1994, the Veteran complained of right knee pain for a week.  X-ray revealed small osteophytes on the posterior tibial spine and the inferior patella.  The clinician commented that the X-ray was negative and diagnosed right knee strain.  

* In February 1995 and September 2000 Reports of Medical History, the Veteran denied having or ever having had swollen or painful joints; arthritis, rheumatism, or bursitis; a bone, joint, or other deformity; or a "trick" or locked knee.  On examination, clinical evaluation of the lower extremities was normal.  

* In a March 2005 Report of Medical History, the Veteran denied having or ever having had arthritis, rheumatism, or bursitis; impaired use of the arms, legs, hands, or feet; swollen or painful joint(s); knee trouble; or a bone, joint, or other deformity.  

* In a November 2005 post-deployment assessment, the Veteran reported that he did not have, nor did he develop during his deployment, swollen, stiff or painful joints; or muscle aches.  

* In an August 2007 Report of Medical History, the Veteran denied having or ever having had arthritis, rheumatism, or bursitis; impaired use of the arms, legs, hands, or feet; swollen or painful joint(s); knee trouble; or a bone, joint, or other deformity. 

* A June 2008 record, which appears to be related to a June 2008 post-deployment health screening states "ortho increased due to gear/deployment" and "muscle aches - preexisting."  

* A July 2008 physical therapy record includes an assessment of left knee symptoms suggestive of meniscal degeneration and right knee patellofemoral dysfunction.  

* In a January 2009 Report of Medical History, the Veteran reported that he had knee trouble.   He stated that, while stationed on his first ship, he was required to move and lift very heavy equipment on a daily basis; during his combat training he was required to carry 75 pound backpacks for hours daily; and during his deployment to Afghanistan he was required to carry an M16 rifle with four 30 round ammunition bags the entire time.  He described daily knee pain for hours; stated that his knees cracked whenever he stood or bent over; and reported that his knee pain continued off and on.  

* In February 2009, a physician indicated that the Veteran's diagnoses (from examination or review of the medical record) included chronic bilateral knee pain.  

* On VA examination in April 2009, the Veteran reported that his bilateral knee condition was due to injury, specifically, moving and lifting heavy equipment on a daily basis while stationed on his first ship; carrying 75 pound backpacks for hours daily during combat training; and carrying an M16 rifle with four 30 round ammunition bags during his deployment to Afghanistan.  He described constant knee pain as well as weakness, stiffness, heat, lack of endurance, and fatigability.  The impression following X-rays of the knees was normal two-view radiographic series of the knees, bilaterally.  After examining the Veteran, the examiner commented that, regarding the claimed diagnosis of a bilateral knee condition, there was no diagnosis because there was no pathology to render a diagnosis.  

* On VA psychiatric examination in April 2009, the examiner included arthritis in the knees among the Axis III diagnoses.  

* In his September 2009 NOD and August 2010 substantive appeal, the Veteran asserted that his knee pain had continued since service.  

* VA treatment records dated from May 2010 to August 2014 reflect complaints regarding and treatment for knee pain.  

* A November 2010 X-ray of the knees revealed a small inferior marginal osteophyte at the posterior patella, suggesting an early degenerative change.  No other bony or soft tissue abnormality was present.  

* The assessment following VA treatment in November 2010 and April 2011 included osteoarthritis, both knees.  

* In November 2010, the Memphis VAMC issued the Veteran a left knee brace.  

* The assessment following VA treatment in November 2011 noted that the Veteran's knees were possibly beginning deterioration.  

* During the April 2013 hearing, the Veteran testified that, in 1994, he was moving boxes on his ship when he heard "something snap, like crack" and he could not move his knee anymore.  He reported that he was given ice for his knee, but, from then on, it just became worse.  

* On VA examination in May 2014, the examiner indicated that the Veteran did not have, nor had he ever had a knee and/or lower leg condition.  He noted that the Veteran had complained of knee pain since service and pointed to insertion of the patellar tendons bilaterally as where he hurt the most.  He described pain with prolonged activity.  The examiner remarked that the Veteran had mild insertional tendonitis, with no impact on his ability to work.  

* In the September 2014 IHP, the Veteran, via his representative, asserted that his bilateral knee issues had existed since service. 

In providing the requested opinion, the examiner must consider and address the Veteran's reports of knee pain since service.  The examiner is advised that the Veteran is competent to describe symptoms of that are capable of his lay observation, such as pain.

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  This examination should be scheduled during a flare-up of the Veteran's knee condition, if possible.  If it is not possible to schedule the Veteran for a VA examination during a period of flare-up, this should be documented in the record.  

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

4.  After all available records have been associated with the claims file/e-folder, forward the claims file to the physician that conducted the May 2014 VA back examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must indicate whether the Veteran has had a lumbar spine disorder at any time since his July 2009 separation from service.  In regard to any identified disorder, the examiner must provide an opinion as to whether the disorder began during active service or is related to any incident of service.  The examiner must specifically address the finding of left sciatic neuropathy made during the May 2014 VA examination.  

The examiner must also address whether the Veteran has had a lumbar spine disorder since his July 2009 separation from service, including scoliosis, which is a congenital disease or defect.  If the examiner identifies a congenital disease, he or she must provide an opinion regarding whether the congenital or developmental disease first manifested during service was aggravated beyond its natural progression by the Veteran's military service.  If the examiner identifies a congenital defect, he or she must provide an opinion regarding whether the Veteran suffered a superimposed disease or injury during service, resulting in disability apart from the congenital or developmental defect.

The examiner must address whether there are symptoms related to the Veteran's claimed lumbar spine disorder, including joint or muscle pain, that cannot be attributed to a known diagnostic entity.  If so, the examiner must provide an opinion as to whether any such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* In his March 1987 Report of Medical History at enlistment, the Veteran denied having or ever having had arthritis, rheumatism, or bursitis; a bone, joint, or other deformity; or recurrent back pain.  On examination, clinical evaluation of the spine was normal.  

* In March 1993, February 1995, and September 2000 Reports of Medical History, the Veteran denied having or ever having had arthritis, rheumatism, or bursitis; a bone, joint, or other deformity; or recurrent back pain.  On examination, clinical evaluation of the spine was normal.  

* In a March 2005 Report of Medical History, the Veteran denied having or ever having had arthritis, rheumatism, or bursitis; recurrent back pain or any back problem; or a bone, joint, or other deformity.  

* In a November 2005 post-deployment assessment, the Veteran reported that he did not have, nor did he develop during his deployment, swollen, stiff or painful joints; back pain; or muscle aches.  

* A September 2006 record documents that the Veteran complained of low back pain after standing for approximately 15 minutes.  He stated that he had noticed this pattern since 2003.  

* An October 2006 record documents the Veteran's complaint of back pain for three years and reflects that imaging studies of the lumbosacral spine revealed mild scoliosis but no other bony abnormality.  The assessment was lumbago.  

* An October 2006 physical therapy evaluation reflects an assessment of mechanical low back pain.  The mechanism of injury, reportedly three years earlier, was "onboard ship while standing watch [with] full gear."

* In an August 2007 Report of Medical History, the Veteran reported that he had recurrent back pain. The examiner commented that the Veteran had back pain when standing for long periods of time and noted "lumbago."  

* A June 2008 record, which appears to be related to a June 2008 post-deployment health screening states "ortho increased due to gear/deployment" and "muscle aches - preexisting."  

* A July 2008 physical therapy record includes an assessment of low back pain suggestive of degenerative changes.  

* In a January 2009 Report of Medical History, the Veteran reported that he had recurrent back pain.   He stated that, while stationed on his first ship, he was required to move and lift very heavy equipment on a daily basis; during his combat training he was required to carry 75 pound backpacks for hours daily; and during his deployment to Afghanistan he was required to carry an M16 rifle with four 30 round ammunition bags the entire time.  He added that, throughout his career, he experienced back pain while standing four and five hour quarter deck watches with a rifle, pistol, and ammunition.  The Veteran stated that his back hurt daily for several hours and the pain had continued daily, off and on.  

* Examination of the back in February 2009 revealed full range of motion.  The diagnoses included chronic mechanical low back pain.  

* On VA examination in April 2009, the Veteran reported that his lumbar spine condition had existed since 2000 and was not due to injury or trauma.  He described stiffness, numbness, and constant back pain, which traveled to his knees.  X-ray of the lumbar spine revealed mild right convexity and mild lumbar scoliosis.  The impression was unremarkable radiographic series of the lumbar spine.  After examining the Veteran, the examiner commented that, regarding the claimed diagnosis of a lumbar spine condition, there was no diagnosis because there was no pathology to render a diagnosis.  

* In his September 2009 NOD and August 2010 substantive appeal, the Veteran reported back pain continuing since service.  

* VA treatment records dated from May 2010 to August 2014 reflect complaints regarding and treatment for low back pain.  

* In November 2010, the Memphis VAMC issued the Veteran a back brace.  

* The assessment following VA treatment in November 2010 and April 2011 included possible degenerative disc disease (DDD).  

* The assessment following VA treatment in November 2011 included degenerative joint disease (DJD) - lumbosacral films negative.  

* The assessment following VA treatment in November 2012 and November 2013 included DJD/chronic low back pain - lumbosacral films negative.  

* On VA examination in May 2014, the examiner indicated that the Veteran did not have nor had he ever been diagnosed with a thoracolumbar spine (back) condition.  He noted that he had a 15 year history of low back pain and radiation down the left posterior thigh to the knee.  He indicated that the Veteran had radicular pain or other signs or symptoms due to radiculopathy and that the left sciatic nerve was involved.  The examiner remarked that the Veteran had lumbago and there was no arthritis on radiographs, but nerve compression/radiculopathy would not be seen on radiographs if present.  

* In the September 2014 IHP, the Veteran, via his representative, asserted that his lumbar spine issue manifested during service and had continued to worsen since.  

In providing the requested opinion, the examiner must consider and address the Veteran's reports of back pain since service.  The examiner is advised that the Veteran is competent to describe symptoms of that are capable of his lay observation, such as pain.

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

5.  After all available records have been associated with the claims file/e-folder, forward the claims file to the physician that conducted the May 2014 VA wrist examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must indicate whether the Veteran has had a right and/or left wrist disorder, to include carpal tunnel syndrome, at any time since his July 2009 separation from service.  In regard to any identified disorder, the examiner must provide an opinion as to whether the disorder began during active service or is related to any incident of service.  

The examiner must address whether there are symptoms related to the Veteran's claimed wrist disorder, including joint or muscle pain or neurological signs or symptoms, that cannot be attributed to a known diagnostic entity.  If so, the examiner must provide an opinion as to whether any such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his attention is drawn to the following:

* In his March 1987 Report of Medical History at enlistment, the Veteran denied having or ever having had swollen or painful joints; arthritis, rheumatism, or bursitis; a bone, joint, or other deformity; neuritis; or paralysis.  On examination, clinical evaluation of the upper extremities and neurologic system was normal.  

* In March 1993 and February 1995 Reports of Medical History, the Veteran denied having or ever having had swollen or painful joints; arthritis, rheumatism, or bursitis; a bone, joint, or other deformity; neuritis; or paralysis.  On examination, clinical evaluation of the upper extremities and neurologic system was normal.  

* In November 1997, the Veteran complained of carpal tunnel syndrome.  He gave a history of numbness over the medial portion of the right hand, more than the left, and sometimes over the lateral three fingers.  He especially experienced right hand pain with working on computers throughout the day.  The assessment was suspect early mild carpal tunnel syndrome, aggravated by occupation.  

* Another record from November 1997 reflects that the Veteran complained of bilateral hand pain.  The assessment was early carpal tunnel syndrome.  

* In February 1998, the Veteran underwent re-enlistment examination and reported that his only significant interval history was bilateral carpal tunnel syndrome which was currently asymptomatic.  The assessment was that the Veteran was qualified for reenlistment with a normal physical examination.  

* In February 2000, the Veteran complained of numbness to the proximal right palm and gave a history of intermittent bilateral carpal tunnel syndrome, mostly on the right.  The impression was carpal tunnel by history.  

* In a September 2000 Report of Medical History, the Veteran denied having or ever having had swollen or painful joints; arthritis, rheumatism, or bursitis; a bone, joint, or other deformity; neuritis; or paralysis.  On examination, clinical evaluation of the upper extremities and neurologic system was normal.  

* In a March 2005 Report of Medical History, the Veteran denied having or ever having had a painful shoulder, elbow, or wrist; arthritis, rheumatism, or bursitis; numbness or tingling; impaired use of the arms, legs, hands, or feet; swollen or painful joint(s); or a bone, joint, or other deformity.  

* In a November 2005 post-deployment assessment, the Veteran reported that he did not have, nor did he develop during his deployment, swollen, stiff or painful joints; muscle aches; or numbness or tingling in the hands or feet.  

* In an August 2007 Report of Medical History, the Veteran reported that he had a painful shoulder, elbow, or wrist. The examiner commented that the Veteran sometimes had wrist pain when working on a computer for a long period of time.   

* A June 2008 record, which appears to be related to a June 2008 post-deployment health screening states "tingling - preexisting."

* In a January 2009 Report of Medical History, the Veteran reported that he had a painful shoulder, elbow, or wrist.   He asserted that he had carpal tunnel syndrome and reported that he spent eight to nine hours in port and 12 to 13 hours a day at sea on a desktop computer.  He reported that his fingers and wrists continued to have numbness and tingling whenever he worked on a computer for more than two hours.  

* On VA examination in April 2009, the Veteran reported bilateral carpal tunnel syndrome.  He described tingling, numbness, and weakness of his fingers and wrist.  He reported experiencing these symptoms after working for two hours on the computer.  After examining the Veteran, the examiner stated that, regarding the claimed bilateral carpal tunnel syndrome, there was no diagnosis because there was no pathology to render a diagnosis.  

* In his September 2009 NOD, the Veteran asserted that numbness and tingling in his wrist and fingers when working on a computer had continued since service.  

* On review of systems during VA treatment in May 2010, there was no numbness or weakness.   

* During a June 2010 VA traumatic brain injury consultation, the Veteran reported severe numbness or tingling on parts of his body.  He described ongoing numbness and tingling in both his hands and fingers.  A consultation to occupational therapy for carpal tunnel syndrome was made.  

* On review of systems during VA treatment in July 2010, the Veteran denied numbness or weakness.  

* During the April 2013 hearing, the Veteran testified that he had problems with pain from his claimed bilateral carpal tunnel syndrome during service and continued to experience this pain.  

* On VA examination in May 2014, the examiner indicated that the Veteran did not have, nor had he ever had a wrist condition.  He noted that the Veteran had bilateral wrist pain over the flexor tendons and pain to the proximal wrist joint itself.  He complained of non-dermatomal numbness over the dorsum of the hand and in a localized area proximal to the wrist.  The examiner stated that the Veteran had no diagnosable wrist condition, no evidence of carpal tunnel syndrome, and negative Tinel's, median nerve, and compression tests.  

* In June 2014, a VA examiner opined that the May 2014 VA examination findings failed to show any positive signs of carpal tunnel syndrome.  He noted that the Veteran had a previous diagnosis of carpal tunnel syndrome, but it was possible to have resolution of symptoms with conservative treatment or, if the Veteran was having symptoms, it might not be due to median nerve compression.  The examiner stated that current EMG/NCV testing might help to confirm the presence of median nerve compression, although he did not recommend this given the fact that no provocative testing had been positive.  

* In the September 2014 IHP, the Veteran, via his representative, asserted that his bilateral wrist issues had existed since service. 

In providing the requested opinion, the examiner must consider and address the Veteran's reports of pain, numbness, and tingling in the wrists and fingers since service.  The examiner is advised that the Veteran is competent to describe symptoms of that are capable of his lay observation, such as pain, numbness, and tingling.

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

6.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran and his representative should be provided an SSOC which must include citation to and discussion of the applicable laws and regulations, including 38 C.F.R. § 3.317.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



